Citation Nr: 0919084	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a disability manifested by dizziness.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 
1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Procedural history

Tinnitus 

In July 1998, the Veteran filed an original claim for service 
connection for tinnitus.  In a December 1998 rating decision, 
service connection for tinnitus was denied.    
In an April 2003 rating decision, the RO denied the reopening 
of the claim of service connection for tinnitus.  

In November 2004, the Veteran filed another claim of 
entitlement to service connection for tinnitus.  The claim 
was denied by the April 2005 rating decision.  The Veteran 
duly perfected an appeal.

As for the initial denial in the December 1998 rating 
decision, the Veteran in a November 1999 statement indicated 
that his statement was a "dispute as your findings" in that 
rating decision.  In particular, the Veteran discussed 
ringing in the ears.  The Board construes this statement as a 
timely Notice of Disagreement (NOD) with respect to the 
denial of service connection for tinnitus in the December 
1998 rating decision.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991) [VA must liberally construe all documents filed by 
a claimant].  The RO did not issue a statement of the case 
(SOC) in response to the Veteran's November 1999 NOD.  

Although the RO adjudicated the tinnitus claim based on the 
finality of previous rating decisions, the Veteran's initial 
claim has in fact been pending since 1998.
Therefore, the issue of service connection for tinnitus must 
be reviewed on a 
de novo basis.  The issue has been recharacterized 
accordingly on the first page of this decision. 

In March 2009, the Veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

Right ear hearing loss and dizziness  

In an August 1970 rating decision, service connection was 
denied for dizzy spells.  

In the December 1998 RO rating decision, service connection 
was denied for right ear hearing loss. and the RO denied the 
reopening of a claim of service connection for a disability 
manifested by dizziness.  In the November 1999 statement 
which was a "dispute as your findings" in that rating 
decision, the Veteran discussed hearing loss and dizziness.  
The Board construes this statement as a timely NOD with 
respect to the denial of service connection for right ear 
hearing loss and the denial of the reopening of service 
connection for a disability manifested by dizziness.  See EF, 
supra.  The RO has not issued a statement of the case (SOC) 
as to these two issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.




REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

1.  Entitlement to service connection for tinnitus.

Reasons for remand

VA medical records

The Veteran has indicated that he had received treatment for 
tinnitus at the VA Medical Center in San Francisco, 
California.  These treatment records may be relevant to the 
Veteran's claim and should be obtained.  See 38 C.F.R. 
§ 3.159 (c)(3) (2008).

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a disability manifested by dizziness.

As was described in the Introduction, the Veteran has filed a 
NOD as to these issues. The filing of a NOD initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995).  The RO has not yet issued a SOC as to the issues 
of entitlement to service connection for right ear hearing 
loss and whether new and material evidence has been received 
to reopen a previously-denied claim of entitlement to service 
connection for a disability manifested by dizziness.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to direct that a SOC 
be issued.

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the Veteran and 
ask him to identify dates of treatment 
for tinnitus at the San Francisco VA 
Medical Center.  VBA should obtain any 
identified treatment records.  
Any treatment records so obtained should 
be associated with the Veteran's VA 
claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim for service connection for tinnitus 
on a de novo basis.  If the decision 
remains unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

3.  VBA must issue a SOC pertaining to 
the issues of entitlement to service 
connection for right ear hearing loss and 
whether new and material evidence has 
been received to reopen a previously-
denied claim of entitlement to service 
connection for a disability manifested by 
dizziness.  The Veteran and his 
representative should be provided with 
copies of the SOC and advised of the time 
period in which to perfect an appeal.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




